Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  spelling error…”second predetermined rage…”, should recite “second predetermined range…” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a detection unit”, “a determination unit”, “a notification unit”, and “a second notification unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “that detects…”, “that determines…”, “that performs…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 7 and 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer and processor of paragraph 0052-0056 as published and/or the computer/processor of Figure 3.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0249900 A1 to Imaizumi et al., hereinafter, “Imaizumi”.
Claim 1. (Original) An information processing apparatus, comprising: a detection unit that detects an abnormal region of an inside of a body from a video in which the inside of the body is imaged; Imaizumi [0032] teaches the detecting section 34 is a circuit to which the observation image G1 of the subject is sequentially inputted, the circuit detecting a lesion candidate region L, which is a characteristic region, in the observation image G1 based on a predetermined feature value concerning the observation image G1. The detecting section 34 includes a feature-value calculating section 34a and a lesion-candidate detecting section 34b.

Imaizumi [0033] teaches the feature-value calculating section 34a is a circuit that calculates a predetermined feature value concerning the observation image G1 of the subject. The feature-value calculating section 34a is connected to the control section 32 and the lesion-candidate detecting section 34b. The feature-value calculating section 34a is capable of calculating the predetermined feature value from the observation image G1 of the subject sequentially inputted from the control section 32 and outputting the predetermined feature value to the lesion-candidate detecting section 34b.

a determination unit that determines whether a predetermined condition is satisfied, in a case where the abnormal region is detected from a predetermined range in a first video frame of the video and the abnormal region is not detected from the predetermined range in a second video frame of the video, the second video frame being generated later than the first video frame; Imaizumi [0004] teaches an endoscope apparatus according to an aspect of the present invention includes: a detecting section to which an observation image of a subject is sequentially inputted, the detecting section being configured to detect a characteristic region in the observation image based on a predetermined feature value concerning the observation image; and an emphasis processing section configured to apply, when the characteristic region is continuously detected in the detecting section, emphasis processing of a position corresponding to the characteristic region to the observation image of the subject inputted after elapse of a first predetermined time period from a time when the characteristic region is detected and not to apply the emphasis processing of the position corresponding to the characteristic region to the observation image of the subject inputted until the first predetermined time period elapses from the time when the characteristic region is detected.

Imaizumi [0032] teaches the detecting section 34 is a circuit to which the observation image G1 of the subject is sequentially inputted, the circuit detecting a lesion candidate region L, which is a characteristic region, in the observation image G1 based on a predetermined feature value concerning the observation image G1. The detecting section 34 includes a feature-value calculating section 34a and a lesion-candidate detecting section 34b.

Imaizumi [0033] teaches the feature-value calculating section 34a is a circuit that calculates a predetermined feature value concerning the observation image G1 of the subject. The feature-value calculating section 34a is connected to the control section 32 and the lesion-candidate detecting section 34b. The feature-value calculating section 34a is capable of calculating the predetermined feature value from the observation image G1 of the subject sequentially inputted from the control section 32 and outputting the predetermined feature value to the lesion-candidate detecting section 34b.

Imaizumi [0041] teaches the detection-result output section 36 is a circuit that performs output processing of a detection result. The detection-result output section 36 includes an emphasis processing section 36a and a notifying section 36b. The detection-result output section 36 is connected to the display section 41. The detection-result output section 36 is capable of performing emphasis processing and notification processing based on the observation image G1 inputted from the control section 32, the lesion candidate information inputted from the lesion-candidate detecting section 34b, and the determination result inputted from the continuous-detection determining section 35. The detection-result output section 36 outputs an image for display G to the display section 41.

Imaizumi [0042] teaches FIG. 3 is an explanatory diagram for explaining an example of a screen configuration of the image for display G of the endoscope system 1 according to the first embodiment of the present invention. As shown in FIG. 3, the observation image G1 is disposed in the image for display G outputted from the detection-result output section 36. FIG. 3 shows an inner wall of a large intestine including the lesion candidate region L as an example of the observation image G1.

Imaizumi [0055] teaches when an image of the subject is picked up by the endoscope 21, after image adjustment processing is performed by the control section 32, the observation image G1 is inputted to the detection supporting section 33. When the observation image G1 is inputted to the detection supporting section 33, the feature-value calculating section 34a calculates a predetermined feature value of the observation image G1 and outputs the predetermined feature value to the lesion-candidate detecting section 34b. The lesion-candidate detecting section 34b compares the inputted predetermined feature value and a feature value of the polyp model information and detects the lesion candidate lesion L. A detection result of the lesion candidate region L is outputted to the continuous-detection determining section 35 and the detection-result output section 36. The continuous-detection determining section 35 determines whether the lesion candidate region L is continuously detected and outputs a determination result to the detection-result output section 36.
Imaizumi [0056] teaches the detection-result output section 36 determines whether the lesion candidate region L is continuously detected (S1). In S1, the detection-result output section 36 refers to a determination result inputted from the continuous-detection determining section 35. When the detection-result output section 36 determines that the lesion candidate region L is continuously detected (S1: Yes), the processing proceeds to S2. On the other hand, when the detection-result output section 36 determines that the lesion candidate region L is not continuously detected (S1: No), the processing proceeds to S5.
Imaizumi [0066] teaches in the first embodiment explained above, the image for display G includes the observation image G1, which is a movie. However, the image for display G may be configured by the observation image G1 and a still image G4.

and a notification unit that performs a first notification in a case where the predetermined condition is determined to be not satisfied. Imaizumi [0089] teaches when the lesion candidate region L is continuously detected, the notification processing is started by the notifying section 36b. In the image for display G, the notification image G3 is displayed. Subsequently, when the lesion candidate region L is continuously detected for the first predetermined time period and it is detected that the operation section P is in the ON state, the emphasis processing is started by the emphasis processing section 36a. In the observation image G1 of the image for display G, the marker image G2 is displayed. Subsequently, when the operation section P is switched to the OFF state according to an operation instruction of the surgeon and the detection-result output section 361 detects that the operation section P is in the OFF state, the emphasis processing is ended. On the other hand, the notification processing is started by the notifying section 36b. In the image for display G, the marker image G2 is hidden and the notification image G3 is displayed. Subsequently, when the lesion candidate region L is not detected, the notification processing is ended. In the image for display G, the notification image G3 is hidden.

Imaizumi [0098] teaches when the lesion candidate region L is detected in the observation image G1 by the detecting section 34, the notifying section 362b performs notification processing for notifying a surgeon that the lesion candidate region L is detected, generates the first image for display D1, and outputs the first image for display D1 to the first display section 41a

Imaizumi [0101] teaches when the lesion candidate region L is continuously detected, the notification processing is started by the notifying section 362b. In the first image for display D1, the notification image G3 is displayed. Subsequently, when the lesion candidate region L is continuously detected for the first predetermined time period, the emphasis processing is started by the emphasis processing section 362a. In the second image for display D2, the marker image G2 is displayed. Subsequently, when the lesion candidate region L is not detected, the emphasis processing and the notification processing are ended. The marker image G2 and the notification image G3 are hidden.
While Imaizumi teaches all the limitations of claim 1, it is disclosed in different embodiments. However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings from different embodiments as it provides options to achieve the optimal results of the invention.
Claim 2. (Original) The information processing apparatus according to claim 1, wherein the predetermined range in each video frame of the video is an entirety of the video frame. Imaizumi [0040] teaches the continuous-detection determining section 35 determines whether a first lesion candidate region on a first observation image and a second lesion candidate region on a second observation image inputted before the first observation image are the same lesion candidate region L such that the lesion candidate region L can be tracked, for example, even when a position of the lesion candidate region L deviates on the observation image G1. When the same lesion candidate region L is continuously or intermittently detected on a sequentially inputted plurality of observation images G1, the continuous-detection determining section 35 determines that the detection of the lesion candidate region L continues and outputs a determination result to the detection-result output section 36.

Imaizumi [0042] teaches FIG. 3 is an explanatory diagram for explaining an example of a screen configuration of the image for display G of the endoscope system 1 according to the first embodiment of the present invention. As shown in FIG. 3, the observation image G1 is disposed in the image for display G outputted from the detection-result output section 36. FIG. 3 shows an inner wall of a large intestine including the lesion candidate region L as an example of the observation image G1.

Imaizumi [0043] teaches when the lesion candidate region L is continuously detected in the lesion-candidate detecting section 34b, the emphasis processing section 36a applies emphasis processing of a position corresponding to the lesion candidate region L to the observation image G1 of the subject inputted after elapse of a first predetermined time period from a time when the lesion candidate lesion L is detected.

Imaizumi [0044] teaches ore specifically, when the lesion candidate region L determined by the continuous-detection determining section 35 as being continuously detected is continuously detected for the first predetermined time period, the emphasis processing is started.

Imaizumi [0045] teaches the first predetermined time period is a time period in which a lesioned part can be found from the observation image G1 at high probability by a visual observation of a surgeon. The first predetermined time period is set to, for example, 0.5 second in advance. The first predetermined time period is specified by the number of frames. For example, when the number of frames in one second is thirty, the first predetermined time period is specified by fifteen frames.

Imaizumi [0057] teaches the detection-result output section 36 determines an elapsed time from first detection of the lesion candidate region L (S2). In S2, the detection-result output section 36 determines the elapsed time from the first detection of the lesion candidate region L and, when the detection-result output section 36 determines that the elapsed time is less than the first predetermined time period (e.g., less than 0.5 second, that is, less than 15 frames from the first detection), the processing proceeds to S5. When the detection-result output section 36 determines that the elapsed time is less than the second predetermined time period (e.g., 0.5 second or more to less than 2.0 seconds, that is, 15 frames or more and less than 45 frames from the first detection) after the elapse of the first predetermined time period, the processing proceeds to S3. When the detection-result output section 36 determines that the elapsed time is equal to or more than a total of the first predetermined time period and the second predetermined time period (e.g., 2.0 seconds or more, that is, 45 frames or more from the first detection), the processing proceeds to S4.

Imaizumi [0064] teaches first, after the lesion candidate region L is detected first, the marker image G2 is not displayed until the first predetermined time period elapses. Subsequently, when the lesion candidate region L is continuously detected for the first predetermined time period, the emphasis processing is started by the emphasis processing section 36a. In the image for display G, the marker image G2 is displayed. Subsequently, when the lesion candidate region L is continuously detected even if the second predetermined time period elapses, the emphasis processing is ended and the notification processing is started by the notifying section 36b. In the image for display G, the marker image G2 is hidden and the notification image G3 is displayed. Subsequently, when the lesion candidate region L is not detected, the notification processing is ended and the notification image G3 is hidden.

Imaizumi [0101] teaches when the lesion candidate region L is continuously detected, the notification processing is started by the notifying section 362b. In the first image for display D1, the notification image G3 is displayed. Subsequently, when the lesion candidate region L is continuously detected for the first predetermined time period, the emphasis processing is started by the emphasis processing section 362a.

Claim 3. (Original) The information processing apparatus according to claim 2, wherein the predetermined condition is that the abnormal region is detected from a second predetermined range in any one or more of video frames generated between the first video frame and the second video frame, the second predetermined rage being included in the predetermined range and being smaller than the predetermined range. Imaizumi [FIG. 6]marker region G2a around lesion candidate region, [0069-0072]

Imaizumi [0040] teaches the continuous-detection determining section 35 determines whether a first lesion candidate region on a first observation image and a second lesion candidate region on a second observation image inputted before the first observation image are the same lesion candidate region L such that the lesion candidate region L can be tracked, for example, even when a position of the lesion candidate region L deviates on the observation image G1. When the same lesion candidate region L is continuously or intermittently detected on a sequentially inputted plurality of observation images G1, the continuous-detection determining section 35 determines that the detection of the lesion candidate region L continues and outputs a determination result to the detection-result output section 36.

Imaizumi [FIG. 14] [0102] Consequently, the surgeon is capable of observing the first image for display D1 displayed on the first display section 41a, which is a main screen, and observing, according to necessity, the second image for display D2 displayed on the second display section 41b, which is a sub-screen. For example, the surgeon is capable of performing observation of the subject with the first image for display D1 and, when the notification image G3 is displayed in the first image for display D1, more carefully observing the first image for display D1, and visually finding a lesioned part by himself or herself. Further, when a lesioned part cannot be found on the first image for display D1, the surgeon is capable of shifting the eyes to the second image for display D2 according to necessity and more carefully confirming the lesion candidate region L based on a display position of the marker image G2 displayed after the elapse of the first predetermined time period from the detection of the lesion candidate region L.

Claim 4. (Original) The information processing apparatus according to claim 1, wherein the predetermined range in each video frame of the video is a region smaller than an entirety of the video frame. Imaizumi [FIG. 5 and FIG. 7]

Claim 6. (Currently amended) The information processing apparatus according to claim 2Imaizumi [0089] teaches when the lesion candidate region L is continuously detected, the notification processing is started by the notifying section 36b. In the image for display G, the notification image G3 is displayed. Subsequently, when the lesion candidate region L is continuously detected for the first predetermined time period and it is detected that the operation section P is in the ON state, the emphasis processing is started by the emphasis processing section 36a. In the observation image G1 of the image for display G, the marker image G2 is displayed. Subsequently, when the operation section P is switched to the OFF state according to an operation instruction of the surgeon and the detection-result output section 361 detects that the operation section P is in the OFF state, the emphasis processing is ended. On the other hand, the notification processing is started by the notifying section 36b. In the image for display G, the marker image G2 is hidden and the notification image G3 is displayed. Subsequently, when the lesion candidate region L is not detected, the notification processing is ended. In the image for display G, the notification image G3 is hidden.

Imaizumi [0090] teaches consequently, in the endoscope system 1a, when the operation section P is switched to the OFF state according to an operation instruction of the surgeon, the marker image G2 is hidden. In the endoscope system 1a, when the operation section P is in the ON state and the lesion candidate region L is continuously detected for the first predetermined time period, the marker image G2 is displayed. In the endoscope system 1a, when the first predetermined time period does not elapse from the first detection of the lesion candidate region L when the operation section P is switched from the OFF state to the ON state by the surgeon, the marker image G2 is displayed after the elapse of the first predetermined time period from the first detection of the lesion candidate region L.

Claim 7. (Currently amended) The information processing apparatus according to claim lImaizumi [0066] teaches the image for display G includes the observation image G1, which is a movie.

Claim 8. (Currently amended) Ozawa, in same the field of endoscope imaging teaches a second notification unit that performs a second notification in a case where the abnormal region is detected from a video frame generated later than the second video frame in which the abnormal region targeted for the first notification is detected. Imaizumi [0050] teaches the notifying section 36b is configured to be capable of notifying, with notification processing different from the emphasis processing, the surgeon that the lesion candidate region L is present in the observation image G1. The notification processing is performed until continuous detection of the lesion candidate region L by the detecting section 34 ends after a time of the elapse of the second predetermined time period when the emphasis processing ends. Examiner interprets the notification processing is performed until continuous detection of the lesion candidate to be an indefinite number of notifications. 

Claim 9. (Original) The information processing apparatus according to claim 8, wherein the second notification is highlighting for a video frame that is displayed on a display device and that includes the abnormal region targeted for the second notification. 
Imaizumi [0050] teaches the notifying section 36b is configured to be capable of notifying, with notification processing different from the emphasis processing, the surgeon that the lesion candidate region L is present in the observation image G1. The notification processing is performed until continuous detection of the lesion candidate region L by the detecting section 34 ends after a time of the elapse of the second predetermined time period when the emphasis processing ends.

Imaizumi [0051] teaches the notification processing is processing for displaying a notification image G3 in a region other than the observation image G1. An alternate long and two short dashes line shown in FIG. 3 indicates, as an example, the notification image G3 of a flag pattern. However, the notification image G3 may be any image such as a triangle, a circle, or a star shape. 

Imaizumi [0089] teaches when the lesion candidate region L is continuously detected, the notification processing is started by the notifying section 36b. In the image for display G, the notification image G3 is displayed. Subsequently, when the lesion candidate region L is continuously detected for the first predetermined time period and it is detected that the operation section P is in the ON state, the emphasis processing is started by the emphasis processing section 36a.

Imaizumi [0064] teaches first, after the lesion candidate region L is detected first, the marker image G2 is not displayed until the first predetermined time period elapses. Subsequently, when the lesion candidate region L is continuously detected for the first predetermined time period, the emphasis processing is started by the emphasis processing section 36a. In the image for display G, the marker image G2 is displayed. Subsequently, when the lesion candidate region L is continuously detected even if the second predetermined time period elapses, the emphasis processing is ended and the notification processing is started by the notifying section 36b. In the image for display G, the marker image G2 is hidden and the notification image G3 is displayed. Subsequently, when the lesion candidate region L is not detected, the notification processing is ended and the notification image G3 is hidden.

Imaizumi [0109] teaches the notification processing may be continuously performed until the lesion candidate region L is not detected by the detecting section 34 after the lesion candidate region L is detected.

Ozawa [0069] teaches the abnormality determination circuit 51 outputs an abnormality determination signal when determining that the pixel compared with the first predetermined value and the first predetermined value is the first or second abnormal pixel, captures images of the synchronization memory F24d, the synchronization memory G24e, the synchronization memory R24f, the synchronization memory B24a, the synchronization memory G24b, and the synchronization memory R24c at the time in the temporary memory 53. Also, the abnormal position display circuit 52 is controlled to display, in a superimposing manner, a mark indicating a position with the first or second abnormal pixel on the images captured in the temporary memory 53. Still image data of a normal image marked in the superimposing manner and stored in the temporary memory 53 is outputted to the D/A conversion circuits 27a to 27c, and thus displayed in the thumbnail form on the monitor 4.

Claim 10. (Currently amended) It differs from claim 1 in that it is a control method executed by a computer, the method performed by the apparatus of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 11. (Original) It differs from claim 2 in that it is a control method executed by a computer, the method performed by the apparatus of claim 2. Therefore claim 11 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 12. (Original) It differs from claim 3 in that it is a control method executed by a computer, the method performed by the apparatus of claim 3. Therefore claim 12 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 13. (Original) It differs from claim 4 in that it is a control method executed by a computer, the method performed by the apparatus of claim 4. Therefore claim 13 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim 15. (Original) It differs from claim 6 in that it is a control method executed by a computer, the method performed by the apparatus of claim 6. Therefore claim 15 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claim 16. (Original) It differs from claim 7 in that it is a control method executed by a computer, the method performed by the apparatus of claim 7. Therefore claim 16 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Claim 17. (Original) It differs from claim 8 in that it is a control method executed by a computer, the method performed by the apparatus of claim 8. Therefore claim 17 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 

Claim 18. (Original) It differs from claim 9 in that it is a control method executed by a computer, the method performed by the apparatus of claim 9. Therefore claim 18 has been analyzed and reviewed in the same way as claim 9. See the above analysis. 

Claim 19. (Currently amended) It differs from claim 1 in that it is a non-transitory computer-readable storage medium storing a program that causes a computer to execute the control method performed by the apparatus of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0249900 A1 to Imaizumi et al., hereinafter, “Imaizumi” in view of US 2019/0365200 A1 to Tatsuta et al., hereinafter, “Tatsuta”. 
Claim 5. (Currently amended) Imaizumi is silent on claim 5, however, Tatsuta, in same the field of endoscope imaging teaches wherein the predetermined condition is that a movement velocity of the abnormal region included in the predetermined range is equal to or less than a predetermined value in the video that is from the first video frame to the second video frame. Tatsuta [0065] teaches an image of the subject (a tumor part or a lesion part) or an optical image of a spot (to be described below) is formed on a light-receiving surface (imaging surface) of the imaging element 134 by the imaging lens 132, and is converted into electrical signals, and the electrical signals are output to the processor 200 via a signal cable (not illustrated) and are converted into video signals. Accordingly, an observation image, a circular marker, a movement trajectory of a spot, and the like are displayed on the monitor 400 connected to the processor 200., Tatsuta [0106-0130]

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Imaizumi with the teachings of Tatsuta [0008] to provide a measurement support device, an endoscope system, and a processor (a processor for an endoscope system) capable of performing measurement swiftly and easily.

Claim 14. (Original) It differs from claim 5 in that it is a control method executed by a computer, the method performed by the apparatus of claim 5. Therefore claim 14 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0009669 A1 to Ozawa et al.
Ozawa [0076] teaches when the abnormality determination circuit 51 detects the first or second abnormal pixel, it may be allowed that the thumbnail image 102 of the still image at the time is displayed on the thumbnail display area 101, and an alert with buzzer sound or the like is simultaneously provided.

Ozawa [0077] teaches it may be allowed that the temporary memory 53 is configured to store images of a plurality of frames, and thus as shown in FIG. 9, thumbnail images of a plurality of still images taken a few seconds before (for example, one second before, two seconds before, and three seconds before) may be displayed on the thumbnail display area 101 besides the still image in detection of the first or second abnormal pixel by the abnormality determination circuit 51. The plurality of thumbnail images are displayed to allow the position of the abnormal area constituted by the first or second abnormal pixel to be more easily recognized. In such a case, still images taken from a few seconds before to the time of detection of the first or second abnormal pixel may be displayed on the thumbnail display area 101 as thumbnail moving images. 

US 2016/0241800 A1 to Shin
Shin [0053] teaches FIG. 4, in the case where the image sensor 244 captures and image of the inside of the body cavity of the subject at 61 fps, the illumination controller 33 turns off the light source 312 at the first frame. In this case, the image sensor 244 generates dark image data. Note that a pixel G1 indicates a defective pixel and a pixel G2 indicates a blinking defective pixel in each of images F1 to F61 in FIG. 4. Further, in the following, a case where the blinking defective pixel outputs a normal image signal is indicated by hatching, and a case of outputting an abnormal image signal is indicated by white space on a colored background. The case illustrated in FIG. 4 illustrates a state in which the blinking defective pixels G2 are generated on a dark image F1 in the first frame, a normal exposure image F2 in the second frame, and a normal exposure image F61 in the 61.sup.th frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661